ORDER
The State commenced this action seeking a receivership to preserve the assets of Family *824Life Services, Inc. [FLS], and Help and Caring Ministries, Inc. [HCM], alleging misuse of client trust funds. A receiver was appointed, and on May 8, 1996, and August 8, 1996, the district court entered orders denying the defendants’ motions for interim relief. FLS and HCM appealed from those orders. On September 25, 1996, we dismissed the appeal, but ordered further briefing and oral argument on whether the August 8, 1996 order was an appropriate matter for the exercise of this Court’s supervisory jurisdiction.
In their petition for a supervisory writ, FLS and HCM allege violations of the First Amendment and the Religious Freedom Restoration Act (RFRA), 42 U.S.C. § 2000bb et seq. They did not, however, raise the RFRA to the district court. We conclude the record before us is inadequate to address the substantial RFRA or First Amendment issues raised in the petition. Further proceedings in the district court are pending and a record adequate to address the allegations of substantial First Amendment and RFRA issues can be developed in those proceedings.
ORDERED, that the petition for a supervisory writ is hereby DENIED.
VANDE WALLE, C.J., and MESCHKE, MARING, NEUMANN and SANDSTROM, concur.